He had been directed by an order of this court, at the last term, to ascertain the boundaries of a tract of land in dispute between M'Nairy and Vance, that the Court might see precisely how to specify the corners and lines, in a, decree about to be made in respect of them between these parties. He had made the survey and returned it to court at this term, and had *Page 287 
attended to explain his plats three days after the first day of the term. And the question now is, whether he shall be allowed according to the Act of 1786, c. 13, or the. Act of 1807, c. 2.
And the Court decided, first, that he shall be allowed under the Act of 1786; secondly, that twenty shillings mentioned in that act means $2.50; thirdly, that he is to have the allowance of one day for every twenty-five miles travelling to or from the survey to his home, and from his place of residence to court and back, and one day for being at court to return his plat, and so many days at home as may be employed in drawing the plat, and as may be employed in making the survey on the premises; fourthly, he is not to be allowed for attendance at court to explain his plat after the first day, unless summoned as a witness. And in that case he is to be allowed the same compensation as is allowed to witnesses, making the distinction between those who attend in the game county in which their residence is and those coming from another county.